Citation Nr: 1423338	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 percent for mood disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for bicipital tendonitis of the right shoulder.

8.  Entitlement to an initial evaluation in excess of 10 percent for right wrist strain.

9.  Entitlement to an initial evaluation in excess of 10 percent for cervical myofascial pain syndrome.

10.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine,

11.  Entitlement to an initial evaluation in excess of 10 percent for left ankle strain.

12.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain.

13.  Entitlement to a compensable initial evaluation for diarrhea.


REPRESENTATION

Appellant represented by:	Richard D. Little, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for sleep apnea, residuals of a traumatic brain injury and PTSD.  In addition, the RO granted service connection for the remaining claims.  The Veteran has disagreed with the denials of service connection and the rating assigned for each of his service-connected disabilities.  The Board notes the Veteran's claims folder was subsequently transferred to the Detroit, Michigan RO.  

The issues of increased initial evaluations for mood disorder, patellofemoral pain syndrome of each knee, bicipital tendonitis of the right shoulder, right wrist strain, cervical myofascial pain syndrome, degenerative disc disease of the lumbar spine, bilateral ankle strains and diarrhea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have sleep apnea.

2.  The Veteran is not shown to have residuals of a traumatic brain injury.

3.  The Veteran is not shown to have PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Residuals of a traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  A March 2009 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for VA examinations to ascertain the existence and etiology of the Veteran's disabilities.  The Board has found the examinations adequate to consider these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records show the Veteran completed a PTSD checklist in January 2008.  He indicated he had disturbing memories, thoughts of images and dreams of a stressful military experience.  He was seen in the psychology clinic the next day and related that he had been deployed from December 2005 to November 2006 and his military occupational specialty was cannon crew member.  He stated he was tasked with going on patrols.  He said he was in two firefights and he struggled with having seen a six year old girl with one-half of her head missing after she had been hit with a rocket propelled grenade.  The assessments were anxiety disorder, not otherwise specified and rule out PTSD.  The next month, he reported nightmares and intrusive thoughts of an incident in Iraq, and said the images were haunting to him. 

The Veteran was seen in the neurology clinic in January 2009 for a post-deployment traumatic brain injury screen.  He related that in October 2008, he was involved in an improvised explosive device blast to a truck about 40 to 50 meters away.  He said he had a headache that lasted for about one to two hours at the time of the injury, as well as ringing in the ears and irritability.  He denied loss of consciousness, but reported he was dazed.  He maintained the blast worsened his sleep difficulties.  The assessments were personal history of traumatic brain injury and injury from terrorist explosion blast.  A February 2009 memorandum noted the Veteran's records were reviewed.  It was indicated he had been involved with the department of behavioral health since March 2007.  Throughout his interactions, he reported some irritability, sleep problems and hypervigilance, but he never reported significant symptoms that would meet the criteria for a diagnosis of PTSD.  Another memorandum dated March 2009 shows the Veteran had been interviewed and his records reviewed.  It was reported he had a combination of substance abuse issues and low level PTSD spectrum symptoms.  It was concluded the Veteran did not meet the criteria for PTSD.

The service treatment records disclose the Veteran was seen in March 2009 for follow-up for his reported traumatic brain injury event and suspected post-concussion symptoms.  From the Veteran's recollection of events and observer's comments, it was determined that while the Veteran reported exposure to a blast and that he was dazed at the time of the incident, this did not support a history of transient confusion.  The Veteran's medical record was summarized in March 2009.  It was noted he had provided conflicting responses to questions on forms regarding his exposure to a blast.  On one, he denied being dazed or confused, but on the other he said he was dazed or confused.  His past medical history was significant for substance abuse.  It was noted the Veteran reported an explosively formed projectile (EFP) detonated 40 meters in front of his vehicle.  He said he was the driver and was able to stop his vehicle and listen to the commands of his tank commander.  He denied having had a brown out or blackout, and reiterated he did not think he had trouble reacting to the situation.  The examiner contacted the tank commander who stated that EFP blasts generally do not have much concussive force to other vehicles compared to improvised explosive devices.  The tank commander also said the Veteran was able to react to the situation without pause.  The examiner commented the Veteran did not have traumatic brain injury with residual symptoms.  She stated it was quite likely the Veteran had behavioral health issues.  She informed the Veteran that a traumatic brain injury is based on having an injury event and an alteration in consciousness and, other than ringing in the ears, it did not appear his consciousness was affected.  Thus, she opined that the Veteran did not sustain a traumatic brain injury in the incident. 

The Veteran was seen in March 2009 for a psychiatric fitness for duty evaluation.  It was reported he was first deployed to Iraq in December 2005, and that he served as a driver and gunner.  It was noted he was exposed to combat trauma.  Two sworn statements were provided, including one from the Veteran's patrol leader, to the effect the Veteran saw dead bodies and was exposed to an improvised explosive device blast.  Additional sworn statements indicated the Veteran's unit came across the body of a young girl who had been disfigured and killed.  The statements indicated that, given the nature of his duties, the Veteran did not and, in some cases, could not have seen the dead girl.  The report noted this is significant because the Veteran later sited seeing the girl as the primary theme of his subjectively reported nightmares.  When questioned about this, the Veteran said he left his vehicle to talk to his chief, and that is when he came across the body.  The chief did not corroborate the Veteran's claim.  The written account in the medical record of this encounter is significantly different.  

The Veteran was afforded a traumatic brain injury examination by the VA in April 2009.  He reported he was 30 to 40 meters from an improvised explosive device blast.  He acknowledged he did not lose consciousness but complained of dizziness for 5 to 10 minutes following the blast.  It was noted the initial injury was characterized as mild.  The diagnosis was there was no evidence of a traumatic brain injury.  

The Veteran was also examined for sleep apnea by the VA in April 2009.  He stated he was diagnosed with it by a psychologist, but denied any formal diagnosis by a physician.  He had never had polysomnography.  He related his wife mentions that he snores, but there is no evidence of a witnessed sleep apnea.  He denied daytime somnolence and indicated he had never had narcolepsy.  He denied waking himself up from sleep or gasping for breath.  The examiner concluded there was no medical evidence to diagnose sleep apnea.  

On VA psychiatric examination in April 2009, it was noted the Veteran had been treated in service for symptoms of PTSD or anxiety disorder and for substance abuse problems.  While he had symptoms of irritability, sleep problems and hypervigilance, he never met the full criteria for PTSD.  He stated that during his first deployment to Iraq a rocket propelled grenade was shot at a house where he had been earlier that day.  When he and his comrades returned later that day, he found the little girl with "half of her head blown off."  He described having problems with sleep and nightmares following this incident.  He stated that on his second deployment, the lead vehicle in his convoy was hit by an EFP.  Following a mental status evaluation, the diagnoses were mood disorder, not otherwise specified and alcohol and cocaine abuse.  The examiner, who reviewed the claims folder, stated he did not see sufficient diagnostic criteria to diagnose PTSD.  Most notably, the Veteran lacked any symptomatology of avoidance/numbing and many of the symptoms he had of psychological arousal would also be consistent with a mood disorder diagnosis.  He added the stressors along with sleep problems could be both a result of and related to a mood disorder.  He also indicated the Veteran's social functioning was not impaired, and that was the primary reason he did not meet the criteria for PTSD.  

The examiner also assessed the Veteran for traumatic brain injury.  He noted that the Veteran felt the blast from the EFP and had headaches and other physical symptoms since that time.  However, he had no loss of consciousness and no retrograde or anterograde amnesia for the events at the time.  The Veteran very clearly described the incident and what his vehicle did immediately thereafter.  He did not have insomnia, mood swings, anxiety, depression, malaise, cognitive problems, memory problems or judgment problems thereafter, and his activities of daily living were not affected.  The examiner commented that he believed the Veteran had some significant problems in the emotional realm, but believed it was as likely as not due to the mood disorder rather than PTSD.  He did not see evidence the Veteran had a cognitive disorder from the incident in which he was exposed to the explosion.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

The service treatment records show the Veteran reported problems sleeping on numerous occasions.  There is no indication in the record, however, that he has sleep apnea.  When examined by the VA in April 2009, it was reported sleep apnea had been diagnosed, but it was also noted he had not undergone appropriate testing.  The examiner pointed out the Veteran's wife stated he snored, but there was no witnessed incident of sleep apnea.  The examiner concluded the Veteran did not have sleep apnea.

With respect to the claim for service connection for residuals of a traumatic brain injury, the record establishes the Veteran was in the vicinity of blast in late 2008.  He never lost consciousness in this incident.  The Veteran has provided conflicting statements as to whether he experienced confusion following the blast injury.  When he was evaluated in March 2009, it was noted he had been able to follow the commands of his tank commander.  Ultimately, it was concluded the Veteran did not sustain a traumatic brain injury in service.  

Similarly, the VA examination in April 2009 found the Veteran did not have a traumatic brain injury.  

Finally, the Veteran asserts service connection is warranted for PTSD.  The Board acknowledges that the service treatment records show the Veteran was noted to have some symptoms of PTSD.  Ultimately, however, it was concluded he did not have PTSD.  Following the April 2009 VA psychiatric examination, the examiner opined there insufficient findings to diagnose PTSD.  

Service connection is limited to cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran has sleep apnea, residuals of a traumatic brain injury or PTSD.  Hence, he has not presented a valid claim of service connection for these disabilities, and the claims of service connection for sleep apnea, residuals of a traumatic brain injury and PTSD must be denied.


ORDER

Service connection for sleep apnea, residuals of a traumatic brain injury and PTSD is denied.


REMAND

The Veteran asserts higher ratings are warranted for his psychiatric, bilateral knee, right shoulder, right wrist, low back, cervical spine and bilateral ankle disabilities, as well as for diarrhea.  He was most recently examined for these disorders in April 2009, more than five years ago.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for any of his service-connected disabilities since his separation from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  The RO should schedule psychiatric, orthopedic and gastrointestinal examinations to determine the nature and severity of his disabilities.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and the orthopedic examination should specifically include range of motion studies, active and passive, of the knees, right shoulder, right wrist, cervical spine, lumbar spine and ankles.  The examiner must note any additional functional limitations due to such factors as pain, use, etc.  

The psychiatric examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than mood disorder, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of the Veteran's mood disorder affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score.  

The record should be made available to the examiners in conjunction with the examinations.

3.  The RO should then review the record and readjudicate the claims.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


